IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,445




EX PARTE JOHNATHAN EVANS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. B-01-0239-S IN THE 119th DISTRICT COURT
FROM TOM GREEN  COUNTY




           Per curiam.


O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts of
recklessly causing serious bodily injury to a child and sentenced to ten years’ imprisonment. 
            Applicant contends that the Texas Department of Criminal Justice–Parole Division (TDCJ)
improperly placed sex offender conditions on his parole release without due process and, due to
those conditions, his parole was revoked.   We order that this application be filed and set for
submission to determine whether TDCJ provided the Applicant, who has never been convicted of
a sex offense,  with due process prior to placing sex offender conditions on his parole release.  The
parties shall brief these issues.  We also invite TDCJ to brief the issue. A copy of this order shall be
delivered to the Texas Department of Criminal Justice’s Office of the General Counsel. Oral
argument is not permitted.
            It appears that Applicant is represented by counsel.  If that is not correct, the trial court shall
determine whether Applicant is indigent.  If Applicant is indigent and desires to be represented by
counsel, the trial court shall appoint an attorney to represent Applicant.  Tex. Code Crim. Proc. art
26.04.  The trial court shall send to this Court, within 30 days of the date of this order, a
supplemental transcript containing: a confirmation that Applicant is represented by counsel; the order
appointing counsel; or a statement that Applicant is not indigent.  All briefs shall be filed with this
Court on or before 90 days from the date of this order.
 
Filed: November 10, 2010
Do not publish